PER CURIAM.
The appellant, Luis Castaneda, was convicted and sentenced as a principal to a second degree homicide by virtue of his having aided and abetted in the commission of this offense. Contrary to his argument on appeal, the state’s evidence was *596legally sufficient to establish criminal intent and that the appellant actively participated with the codefendant in the events preceding the victim’s murder. See Staten v. State, 519 So.2d 622, 624 (Fla.1988); Tran v. State, 667 So.2d 812, 813 (Fla. 2d DCA 1995); Williams v. State, 261 So.2d 855, 856 (Fla. 3d DCA 1972). Moreover, the evidence established that the appellant was the one who disposed of the gun and four spent casings after the murder. The denial of his motion for judgment of acquittal in this case was therefore not error. See Lynch v. State, 293 So.2d 44 (Fla.1974).
Affirmed.